 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13
14   DANNY NAJOR and LINDA NAJOR,                        Case No.: 3:19-cv-00015-H-AGS
15                                     Plaintiffs,
                                                         ORDER GRANTING IN PART AND
16   v.                                                  DENYING IN PART DEFENDANT’S
     WELLS FARGO BANK, N.A.,                             MOTION TO DISMISS WITHOUT
17
                                                         LEAVE TO AMEND
18                                   Defendant.

19
20
           On March 22, 2019, Defendant Wells Fargo Bank N.A. (“Defendant”) filed a motion
21
     to dismiss Plaintiff Danny Najor’s and Plaintiff Linda Najor’s (collectively, “Plaintiffs”)
22
     first amended complaint. (Doc. No. 11.) On April 5, 2019, Plaintiffs filed a response.
23
     (Doc. No. 15.) On April 12, 2019, Defendant filed a reply. (Doc. No. 16.) Also on April
24
     12, 2019, the Court submitted the motion on the parties’ papers and vacated the scheduled
25
     hearing. (Doc. No. 17.) For the reasons below, the Court grants in part and denies in part
26
     the motion to dismiss without leave to amend.
27
     ///
28

                                                     1
                                                                               3:19-cv-00015-H-AGS
 1                                            Background
 2         The following facts are taken from the allegations in Plaintiffs’ first amended
 3   complaint. (Doc. No. 11.) Plaintiffs owned a home at Solana Beach. (Id. ¶ 7.) Defendant
 4   serviced the Plaintiffs’ home mortgage. (Id.) After Plaintiffs fell behind on payments,
 5   Defendant initiated foreclosure proceedings.        (Id.)   Plaintiffs filed a lawsuit against
 6   Defendant contending that Defendant violated the law during the forfeiture proceedings.
 7   (Id. ¶ 8.) The parties settled. (Id.) Plaintiffs allege that as part of the settlement agreement,
 8   Defendant “agreed to forbear on any foreclosure efforts until November 15, 2018 to allow
 9   [Plaintiffs] to sell the house.” (Id.)
10         Plaintiffs received an all-cash $2.8 million offer for the house that was due to release
11   contingencies on August 4, 2018. (Id. ¶ 9.) On August 1, 2018, Defendant posted a notice
12   of trustee sale on the property, set for September 10, 2018. (Id.) Plaintiffs received a $3.1
13   million offer on August 6, 2018, with a finance contingency. (Id.) Knowing that the buyer
14   could not satisfy the finance contingency due to the notice of sale, Plaintiffs accepted the
15   $2.8 million offer. (Id.)
16                                             Discussion
17    I.   Legal Standards
18         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
19   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
20   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
21   646 F.3d 1240, 1241 (9th Cir. 2011). The Federal Rule of Civil Procedure 8(a)(2)’s
22   plausibility standard governs Plaintiff’s claims. The Supreme Court has explained Rule
23   8(a)(2) as follows:
24         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short
           and plain statement of the claim showing that the pleader is entitled to relief.
25         As the Court held in [Bell Atlantic Corp. v. Twombley, 550 U.S. 544 (2007)],
           the pleading standard Rule 8 announces does not require detailed factual
26         allegations, but it demands more than an unadorned, the-defendant-
           unlawfully-harmed-me accusation. A pleading that offers labels and
27         conclusions or a formulaic recitation of the elements of a cause of action will
           not do. Nor does a complaint suffice if it tenders naked assertions devoid of
28         further factual enhancement.

                                                     2
                                                                                    3:19-cv-00015-H-AGS
 1   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations, quotation marks, and brackets
 2   omitted).
 3         However, Federal Rule of Civil Procedure 9(b)’s particularity standard governs
 4   Plaintiffs’ fraud claim. See Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1105 (9th Cir.
 5   2003); Eidson v. Medtronic, Inc., 40 F. Supp. 3d 1202, 1235 (N.D. Cal. 2014). The Ninth
 6   Circuit has explained that:
 7         Under Rule 9(b), a plaintiff must state with particularity the circumstances
           constituting fraud. This means the plaintiff must allege the who, what, when,
 8         where, and how of the misconduct charged, including what is false or
           misleading about a statement, and why it is false. Knowledge, however, may
 9         be pled generally.
10         Under [Ninth Circuit] case law, Rule 9(b) serves two principal purposes.
           First, allegations of fraud must be specific enough to give defendants notice
11         of the particular misconduct which is alleged to constitute the fraud charged
           so that they can defend against the charge and not just deny that they have
12         done anything wrong. Thus, perhaps the most basic consideration for a federal
           court in making a judgment as to the sufficiency of a pleading for purposes
13         of Rule 9(b) is the determination of how much detail is necessary to give
           adequate notice to an adverse party and enable that party to prepare a
14         responsive pleading.

15         Second, the rule serves to deter the filing of complaints as a pretext for the
           discovery of unknown wrongs, to protect defendants from the harm that
16         comes from being subject to fraud charges, and to prohibit plaintiffs from
           unilaterally imposing upon the court, the parties and society enormous social
17         and economic costs absent some factual basis. By requiring some factual
           basis for the claims, the rule protects against false or unsubstantiated charges.
18
           Consistent with these requirements, mere conclusory allegations of fraud are
19         insufficient. Broad allegations that include no particularized supporting detail
           do not suffice, but statements of the time, place and nature of the alleged
20         fraudulent activities are sufficient. Because this standard does not require
           absolute particularity or a recital of the evidence, a complaint need not allege
21         a precise time frame, describe in detail a single specific transaction or identify
           the precise method used to carry out the fraud.
22
     United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (citations,
23
     quotation marks, alterations, and footnote omitted).
24
           In reviewing a Rule 12(b)(6) motion to dismiss, “[a] claim has facial plausibility
25
     when the plaintiff pleads factual content that allows the court to draw the reasonable
26
     inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
27
     “Factual allegations must be enough to raise a right to relief above the speculative level.”
28

                                                   3
                                                                                  3:19-cv-00015-H-AGS
 1   Twombly, 550 U.S. at 555 (citation omitted). In addition, a court need not accept legal
 2   conclusions as true. Iqbal, 556 U.S. at 678. Further, it is improper for a court to assume
 3   that the plaintiff “can prove facts which it has not alleged or that the defendants have
 4   violated the . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of Cal.,
 5   Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). Finally, a court may
 6   consider documents incorporated into the complaint by reference and items that are proper
 7   subjects of judicial notice. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th
 8   Cir. 2010).
 9         If the court dismisses a complaint for failure to state a claim, it must then determine
10   whether to grant leave to amend. See Doe v. United States, 58 F.3d 494, 497 (9th Cir.
11   1995). “A district court may deny a plaintiff leave to amend if it determines that allegation
12   of other facts consistent with the challenged pleading could not possibly cure the
13   deficiency, or if the plaintiff had several opportunities to amend its complaint and
14   repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998,
15   1003 (9th Cir. 2010) (internal quotation marks and citations omitted).
16   II.   Analysis
17             A. Breach of Contract Claim
18         Plaintiffs allege that Defendant breached the settlement agreement when it posted
19   the notice of trustee sale. (Doc. No. 11 ¶¶ 10–14.) Plaintiffs argue that Defendant’s posting
20   of the notice of trustee sale on August 1, 2018 constituted a repudiation of the contract.
21   (Doc. No. 15 at 2.) Defendant argues that it did not breach any express term of the contract
22   in posting or recording the notice, that Plaintiffs’ allegations are vague and brief, and that
23   Plaintiffs have not plausibly alleged damages. (Doc. No. 13-1 at 4–10.) The Court
24   concludes that this issue is better addressed at a later stage in the proceedings when the
25   record is more fully developed.
26         An “[a]nticipatory breach occurs when one of the parties to a bilateral contract
27   repudiates the contract.    The repudiation may be express or implied.           An express
28   repudiation is a clear, positive, unequivocal refusal to perform[.] . . . [A]n implied

                                                   4
                                                                                 3:19-cv-00015-H-AGS
 1   repudiation results from conduct where the promisor puts it out of his power to perform so
 2   as to make substantial performance of his promise impossible[.]” Taylor v. Johnston, 15
 3   Cal. 3d 130, 137, 539 P.2d 425, 430 (1975) (internal citations omitted). If an anticipatory
 4   repudiation occurs, the injured party may either sue when the repudiation occurs or wait
 5   for performance under the contract. See id.; Inamed Corp. v. Kuzmak, 275 F. Supp. 2d
 6   1100, 1131 (C.D. Cal. 2002).
 7         Here, Plaintiffs argue that the public recordation of the notice of trustee sale
 8   constituted an anticipatory repudiation of the contract. (Doc. No. 15 at 2.) According to
 9   Plaintiffs, on August 1, 2018, Defendant posted a notice of trustee sale set for September
10   10, 2018 (rather than the agreed upon November 15, 2018 date). (Doc. No. 11 ¶ 9.) The
11   Court concludes that, under these circumstances, Plaintiffs have plausibly alleged an
12   anticipatory repudiation by Defendant.
13          Defendant argues further that Plaintiff’s allegations are vague and brief, and that
14   Plaintiffs have not plausibly alleged damages. (Doc. No. 13-1 at 4–10.) According to
15   Plaintiffs, the notice of sale prevented another buyer from purchasing the home because of
16   a finance contingency. (Doc. No. 11 ¶ 9.) After Defendant’s alleged repudiation, Plaintiffs
17   sold the property before a foreclosure sale occurred. (See id.) They then sued for breach
18   of contract arising from the posting of a notice of a trustee sale and its recordation, among
19   other claims. (See Doc. No. 11.) They allege that they sold the property at a $300,000 loss
20   as a result of the notice of trustee sale. The Court concludes that the issues raised by
21   Defendant are better addressed at a later stage in the proceedings when the record is more
22   fully developed. Specifically, the issue of whether the notice of trustee sale caused
23   Plaintiffs’ damages is better decided once the finance contingency at issue is a part of the
24   record. Moreover, Defendant’s argument that it quickly remedied the purported breach is
25   also better addressed when the record is more fully developed. Accordingly, the Court
26   declines to dismiss Plaintiffs’ breach of contract claim.
27   ///
28   ///

                                                   5
                                                                                3:19-cv-00015-H-AGS
 1             B. Fraud Claim
 2         Plaintiffs assert a claim for fraud. (Doc. No. 11 ¶¶ 15–20.) Defendant argues that
 3   Plaintiffs cannot convert their breach of contract claim into a tort claim, that Plaintiffs’
 4   allegations do not satisfy the Rule 9(b) heightened pleading standard, and that Plaintiffs
 5   have failed to plead reliance and damages. (Doc. No. 13-1 at 10–13.) Plaintiffs argue that
 6   they have alleged all the necessary elements and supporting facts to maintain a fraud claim.
 7   (Doc. No. 15 at 4–5.) The Court concludes that Plaintiffs may assert a fraud claim and that
 8   Defendant’s remaining contentions are better addressed at a later stage in the proceedings
 9   when the record is more fully developed.
10         Preliminarily, the Court concludes that Plaintiffs may assert a fraud claim. Under
11   California law, “a breach of contract is tortious only when some independent duty arising
12   from tort law is violated.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 990,
13   102 P.3d 268, 274 (2004). “[A] tortious breach of contract . . . may be found when . . . the
14   breach is accompanied by a traditional common law tort, such as fraud or conversion[.]”
15   Id. (citing Erlich v. Menezes, 21 Cal. 4th 543, 553–554 (1999)).
16         Under California law, “[t]he elements of fraud . . . are (1) a misrepresentation, (2)
17   with knowledge of its falsity, (3) with the intent to induce another’s reliance on the
18   misrepresentation, (4) justifiable reliance, and (5) resulting damage.” Conroy v. Regents
19   of Univ. of California, 45 Cal. 4th 1244, 1255 (2009). As noted above, Rule 9(b)’s
20   particularity standard governs Plaintiff’s fraud claim. See Vess, 317 F.3d at 1105; Eidson,
21   40 F. Supp. 3d at 1235.
22         Defendant argues that Plaintiffs’ allegations do not satisfy the Rule 9(b) heightened
23   pleading standard. (Doc. No. 13-1 at 10–13.)          Plaintiffs contend that the Defendant
24   misrepresented that it intended to resolve all the foreclosure actions in the agreement to
25   settle Plaintiffs’ lawsuit because Defendant subsequently posted a notice foreclosure sale
26   three months later. (Doc. No. 11 ¶ 15–20; Doc. No. 15 at 5.) According to Plaintiffs, the
27   posting and recordation of the notice of trustee sale after the parties settled provides factual
28   support for their allegation that Defendant intended to induce Plaintiffs’ reliance on the

                                                    6
                                                                                   3:19-cv-00015-H-AGS
 1   misrepresentation. (Doc. No. 15 at 5.) Plaintiffs also add that they pled reliance and
 2   damages because they relied on the misrepresentation in settling the lawsuit and incurred
 3   damages by selling the property at a $300,000 loss. (Id. at 4–5.) Defendants contend that
 4   Plaintiffs have not provided sufficient factual support as to Defendant’s intent. (Doc. No.
 5   13-1 at 12.) As with the damages issue discussed above, the Court concludes that this issue
 6   is better addressed at a later stage in the proceedings when the record is more fully
 7   developed. Based on these allegations, the Court declines to dismiss Plaintiffs’ fraud
 8   claim.
 9               C. Covenant of Good Faith and Fair Dealing Claim
10            Plaintiffs argue that, by recording the notice, Defendant interfered with their ability
11   to benefit from the bargain and thereby breached the covenant of good faith and fair
12   dealing. (Doc. No. 15 at 2.) Plaintiffs contend that the agreement expressly provides that
13   Defendant was to forbear from conducting a foreclosure sale before November 15, 2018,
14   in order to allow Plaintiffs the opportunity to conduct a private sale of the property. (Doc.
15   No. 15 at 3.) By recording a notice of foreclosure sale, Plaintiffs continue, Defendant
16   hampered Plaintiffs’ ability to conduct a private sale. (Id.) Defendant argues that Plaintiffs
17   cannot cite a provision of the agreement that Defendant violated, and that Plaintiffs have
18   not alleged how the posting and recordation of the notice of trustee sale interfered with the
19   sale of the property. (Doc. No. 13-1 at 5–10.) The Court declines to dismiss Plaintiffs’
20   claim for breach of the covenant of good faith and fair dealing.
21            Under California law, a covenant of good faith and fair dealing is implied into every
22   contract, unless the contract expressly provides otherwise. Kelly v. Skytel Commc’ns, Inc.,
23   32 F. App’x 283, 285 (9th Cir. 2002) (citing Carma Developers (Cal.), Inc. v. Marathon
24   Dev. Cal., Inc., 2 Cal. 4th 342, 371 (1992) (In Bank)). The covenant of good faith and fair
25   dealing “requires each party to do all things reasonably contemplated by the contract’s
26   terms to accomplish its goals, and to refrain from doing anything that would destroy or
27   injure another party’s right to receive the fruits of the contract.” Id. (citing Kendall v.
28   Ernest Pestana, Inc., 40 Cal.3d 500 (1985) (In Bank); Ocean Servs. Corp. v. Ventura Port

                                                     7
                                                                                   3:19-cv-00015-H-AGS
 1   Dist., 15 Cal. App. 4th 1762, 1780–81 (1993)).
 2         Here, according to the agreement, Defendant was to forbear on conducting a
 3   foreclosure sale to allow Plaintiffs an opportunity to list, obtain and offer for, and sell the
 4   property:
 5
 6                   3.2 If Plaintiffs timely and fully comply with their obligations in
 7         Section 3.1 of this Agreement, Defendants agree to:
 8
 9                         (a) Forbear from conducting a foreclosure sale of the Property
10                   for a period of six (6) months from May 15, 2018, such that no trustee’s
11                   sale of the Property will occur sooner than November 15, 2018, in order
12                   to allow Plaintiffs an opportunity to list, obtain an offer for, and
13                   consummate a private sale of the Property. . . .
14
15   (Doc. 11 at 7.) If, as Plaintiffs allege, the foreclosure notice prevented the private sale from
16   occurring, that notice arguably hampered Plaintiffs’ “opportunity to list, obtain an offer
17   for, and consummate a private sale of the Property.” In other words, the recordation
18   potentially could have interfered with Plaintiffs’ ability to benefit from the bargain.
19   Accordingly, Plaintiffs have alleged a claim for beach of the covenant of good faith and
20   fair dealing.
21               D. Nuisance Claim
22         Plaintiffs argue that the recordation of the notice of trustee sale constituted a private
23   nuisance. (Doc. No. 11 ¶¶ 24–30.) Defendant argues that the allegations do not constitute
24   a nuisance claim. (Doc. No. 13-1 at 14–15.) The Court agrees with Defendant.
25         Under California law, a nuisance is defined as, in part, “[a]nything which is injurious
26   to health . . . or is indecent or offensive to the senses, or an obstruction to the free use of
27   property, so as to interfere with the comfortable enjoyment of life or property. . . .” Cal.
28   Civ. Code § 3479. Further, “[t]o qualify as a nuisance ‘the interference must be both

                                                     8
                                                                                   3:19-cv-00015-H-AGS
 1   substantial and unreasonable.’” Redevelopment Agency of City of Stockton v. BNSF Ry.
 2   Co., 643 F.3d 668, 673 (9th Cir. 2011) (citations and emphasis omitted).
 3          Here, Plaintiffs have not met their threshold burden in alleging “an obstruction to
 4   the free use of property.” Cal. Civ. Code § 3479. Plaintiffs allege that “Defendant created
 5   a condition that was an obstruction to the free use of the property by clouding the title by
 6   recording a notice of a September 10, 2018 foreclosure sale.” (Doc. No. 11 ¶ 26.) Plaintiffs
 7   provide no authority for the proposition that the recordation of a notice of trustee sale
 8   constitutes a nuisance. Nor could the Court find any such authority. To the contrary, courts
 9   have dismissed similar nuisance claims in cases challenging actions taken to facilitate a
10   foreclosure. See, e.g., Boles v. Merscorp, Inc., No. CV 08-1989 PSG (EX), 2009 WL
11   734133, at *7 (C.D. Cal. Mar. 18, 2009) (“While the institution of foreclosure proceedings
12   touches upon Plaintiff’s interest in his land, it does not interfere with his ‘use and
13   enjoyment of the land’ as that term is understood in nuisance law.” (citing 13 Witkin on
14   California Law §§ 133–52 (10th ed. 2005)); Dumas v. Saxon Mortg. Servs., Inc., No. 1:12-
15   CV-00382-AWI, 2012 WL 1801694, at *4 (E.D. Cal. May 16, 2012) (holding that while
16   multiple, middle-of-the-night telephone calls concerning a foreclosure were “perhaps a
17   ‘nuisance’ in the ordinary sense of the word,” they did not constitute an interference with
18   the use and enjoyment of land and thus were not “a legal nuisance.”). Accordingly, the
19   Court dismisses Plaintiffs’ nuisance claim. Given the absence of case law supporting a
20   nuisance claim on these facts, the Court concludes that Plaintiffs cannot cure the deficiency
21   in their nuisance claim and denies leave to amend, absent further order of the Court. 1 See
22   Telesaurus, 623 F.3d at 1003 (“A district court may deny a plaintiff leave to amend if it
23   determines that allegation of other facts consistent with the challenged pleading could not
24   possibly cure the deficiency[.]” (internal quotation marks and citations omitted)).
25   ///
26
27   1
      If Plaintiffs believe they can allege additional facts supporting their nuisance claim, they may file a
28   motion for reconsideration alleging the additional facts and supporting case law. However, the Court
     notes that this would cause delay of the Early Neutral Evaluation conference and other proceedings.

                                                          9
                                                                                            3:19-cv-00015-H-AGS
 1                                          Conclusion
 2         For the foregoing reasons, the Court grants in part and denies in part Defendant’s
 3   motion to dismiss. The Court orders Defendant to file a response to the first amended
 4   complaint on or before May 24, 2019.
 5         IT IS SO ORDERED.
 6   DATED: April 24, 2019
 7
                                                 MARILYN L. HUFF, District Judge
 8                                               UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                10
                                                                            3:19-cv-00015-H-AGS
